United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


McGaw Law, P.C.Michael McGaw1 E. Belleview WayGreenwood Village CO COLORADO 80121

In re Application of: 
Vandewoude et al.             
Serial No.:  16/040045		              
Filed:  July 19, 2018
Attorney Docket No.:   0114-04-US1


This is in response to the Petition under 37 CFR § 1.181 which was filed by applicants on May 23, 2022 requesting the withdrawal of finality mailed on March 23, 2022.
BACKGROUND 

Relevant parts of the prosecution history are summarized below.

This application was filed on 7/19/2018 and claims priority to 15/637,689 filed 6/29/2017 (abandoned) and provisional application 62/356,079 filed 6/29/2016.  This application has an effectively filling date of 6/29/2016.

On 3/19/2020, an Election of Species requirement was issued.  Applicant elected to prosecute the combination of recombinant FcaGHV1 ORF38 and ORF52 polypeptides with traverse.

A non-final Office action was mailed on February 10, 2021.  Claims 1-21 were pending in the application and claims 1, 6, 10, and 12 were rejected.  Claims 7-9, 11 and 13-21 were withdrawn from consideration as being drawn to non-elected species.  After further consideration the elected species was extended to include detecting antibodies to FcaGHVi1. 
Claims 1-6, 10, and 12 were rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
Claims 10 and 12 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stutzman-Rodriguez et. al. (New Horizons in Translational Medicine, 5/2015, vol 2, issues 4-5, page 131). 
Claims 1, 5-6 and 10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labo et al (PLOS 2014, vol 10 issue 3 e€1004046 and Supplement. 
Claims 1-6, 10, and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Troyer et al. in view of Labo et al. 
Claims 1-6 were rejected under 35 U.S.C. 103 as being unpatentable over Stutzman-Rodriguez et. al. (New Horizons in Translational Medicine, 5/2015, vol 2, issues 4-5, page 131) in view of Reisch et al. (Journal of Virological methods 1996;57, pages 71-85) and Millman et al. (Veterinary Microbiology, 2011;150, p15-20). Note the non-final office action incorrectly stated that this rejection is a 102(a)(1) rejection.
In response thereto, applicants submitted amendments and remarks on July 12, 2021 addressing the rejections set forth in the Office action of February 10, 2021.  
The examiner mailed to applicants a final Office action on January 28, 2022.  Claims 1-9, 13 and 15-23 were pending in the application and claims 1-6 and 22-23 were rejected.  Claims 7- 9, 13, and 15-21 were withdrawn from consideration.  Claims 1-6 and 22-23 were examined in view of the elected species. 
Claims 1-6, and 22 were rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
Claims 1-6 and 22-23 were rejected are rejected under 35 U.S.C. 103 as being unpatentable over Stutzman-Rodriguez et. al. (New Horizons in Translational Medicine, 5/2015, vol 2, issues 4-5, page 131) in view of Reisch et al. (Journal of Virological methods 1996;57, pages 71-85) and Millman et al. (Veterinary Microbiology, 20113150, p15-20). Note that the office action incorrectly stated that this rejection is a 102(a)(1).

On March 16, 2022, a miscellaneous communication was mailed to applicants regarding the publication date of the Stutzman-Rodriguez reference (or date that this reference was first made available online). 

On March 23, 2022, a letter for restarting the period for response was mailed to applicants. The examiner noted that the Final Rejection mailed 1/28/2022 is resent to restart time for Reply, in response to applicants request regarding an excerpt of the Stutzman-Rodriguez reference along with an excerpt and USPTO library search communication regarding the prior art date being not legible.

On May 23, 2022, applicants submitted the petition currently under review.

DISCUSSION 

The petition and the file history have been carefully considered.

In the petition filed by applicants on May 23, 2022, applicant petition “…the Technology Center Special Program Examiner (SPRE) to invoke his or her supervisory authority under 37 C.F.R. § 1.181 to withdraw the finality of the Final Office Action dated December 15, 2017, (hereinafter “Final Office Action”). Applicant further requests that the SPRE invoke their supervisory authority to provide a copy of a reference cited by the Examiner (and used in a rejection of the claims under 35 U.S.C. § 103) on their Form 892 dated February 10, 2021; specifically, the document listed at item U on page 1 of 2 of the Form 892 as “Stutzman-Rodriguez et. al. (New Horizons in Translational Medicine, 5/2015, vol 2, issues 4-5, page 131).” Applicant further requests that the SPRE invoke their supervisory authority to have the publication date of the reference, and printed on the face of the reference (i.e., 11 September 2015), cited by the Examiner recognized as the publication date of the cited document.” 

Applicants’ arguments are well taken and persuasive. It has been determined that the Stutzman-Rodriguez reference DOES NOT have a prior art date of May 1, 2015. It has also been concluded that the reference is not prior art because it is excluded under AIA  35 USC 102(b)(1)(A) (Grace Period Inventor or Inventor Originated disclosure). See MPEP 2153.01.  It appears that an abstract of this reference was first made available online in the European Journal of Molecular & Clinical Medicine, Volume 2, Issue 4 on August 1, 2015. The full article was published in the online version of New Horizons in Translational Medicine, Volume 2, Issues 4-5, May-July 2015 with indication that the article was available online September 11, 2015.
	
DECISION

The petition is GRANTED.

The final Office action mailed on March 23, 2022 is hereby vacated.  The application will be forwarded to the examiner to issue a new and complete non-final Office action addressing the deficiency set forth above.  Namely, that the Stutzman-Rodriguez reference is not prior art. This Office action will be set with a new shortened statutory period.
 
Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.


/GARY JONES/Gary Jones
Director, Technology Center 1600